DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 19, 25, 28, 33, 43; cancelled claims: 30, 34; the rest remains the same.

Response to Arguments
Applicant’s arguments, filed 06/23/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found reference Iwashita et al. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-29, 31-33, 35-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwashita et al. (US 2018/0128755 A1; pub. May 10, 2018).
Regarding claim 19, Iwashita et al. disclose: A radiation imaging apparatus that obtains a radiation image by an energy subtraction method of obtaining a new image by processing a plurality of images obtained by capturing an object a plurality of times while changing energy of radiation to irradiate the object (para. [0006]), the apparatus comprising: a pixel array that includes a plurality of pixels (para. [0006]), wherein each of the plurality of pixels includes a conversion element configured to convert radiation into an electrical signal (para. [0006]) and having a charge accumulation (fig.3 item 210) portion configured to accumulate charges generated in accordance with the radiation, a charge-voltage convertor (para. [0031]) configured to convert the charges into a voltage, and a reset portion configured to reset the charge-voltage convertor (para. [0031]), each of the plurality of pixels is configured to perform an operation of outputting a first signal corresponding to an electrical signal generated by the conversion element in a first period (para. [0006]), and an operation of outputting a second signal corresponding to an electrical signal generated by the conversion element in the first period and a second period different from the first period (para. [0006]), each of the first signal and the second signal is generated without destructing charges accumulated in the charge accumulation portion (para. [0043], [0068]), radiation having first energy is emitted in the first period, and radiation having second energy different from the first energy is emitted in the second period (para. [0006]), and in each of the plurality of pixels, the first period starts after the charge-voltage convertor is reset (para. [0046]), the charge-voltage convertor is not reset during a period that includes the first period and the second period (para. [0043], [0068]), and the charge-voltage convertor is reset after the second period (para. [0047]).
Regarding claim 20, Iwashita et al. disclose: each of the plurality of pixels includes at least one transistor having a first main electrode which is connected to the charge accumulation portion, a second main electrode to which a potential for resetting the charge-voltage convertor is applied, and a control electrode, and the at least one transistor electrically connects the first main electrode and the second main electrode by receiving an ON voltage at the control electrode (para. [0031]), and in the mode, a voltage applied to the control electrode of the at least one transistor does not change during the period that includes the first period and the second period (para. [0068]).
Regarding claim 21, Iwashita et al. disclose: the reset portion includes the transistor (para. [0031]).
Regarding claim 22, Iwashita et al. disclose: each of the plurality of pixels further includes a holding portion that holds a signal corresponding to an electrical signal generated by the conversion element, and each of the plurality of pixels outputs the first signal and the second signal via the holding portion (para. [0069]).
Regarding claim 23, Iwashita et al. disclose: each of the plurality of pixels further includes a generation circuit including an amplification circuit configured to amplify the electric signal generated in the conversion element and configured to generate the first signal and the second signal (para. [0026]), a first holding portion (fig.3 item 280) configured to hold the first signal, and a second holding portion (fig.3 item 290) configured to hold the second signal, and each of the plurality of pixels outputs the first signal via the first holding portion and the second signal via the second holding portion (para. [0035]-[0036]).
Regarding claim 24, Iwashita et al. disclose: each of the plurality of pixels further includes a generation circuit including an amplification circuit (fig.2 item 160) configured to amplify the electric signal generated in the conversion element and configured to generate the first signal and the second signal, a plurality of holding portions, and each of the plurality of pixels outputs the first signal and the second signal via one of the plurality of holding portions (para. [0073]-[0074]).
Regarding claim 25, Iwashita et al. disclose: each of the plurality of pixels includes a first signal holding portion that holds a signal corresponding to an electrical signal generated by the conversion element and a second signal holding portion that holds a signal corresponding to a noise level, and the radiation imaging apparatus further comprises a readout circuit that reads out, from each of the plurality of pixels, a pair of the signal held by the first signal holding portion and the signal held by the second signal holding portion, and an amplifier that is configured to amplify amplifies a difference between the pair of signals read out by the readout circuit (claim 10).
Regarding claim 26, Iwashita et al. disclose: each of the plurality of pixels further performs, in a third period different from the first period and the second period, an operation of outputting third signals corresponding to electrical signals generated by the conversion element in the first period and the second period, radiation having third energy is emitted in the third period, and in each of the plurality of pixels, the reset portion does not rest the conversion element in a period that includes the first period, the second period, and the third period (para. [0055]-[0057]).
Regarding claim 27, Iwashita et al. disclose: each of the plurality of pixels includes a plurality of holding portions that hold signals corresponding to electrical signals generated by the conversion element, and each of the plurality of pixels outputs the first signal, the second signal, and the third signal via one of the plurality of holding portions (claim 9).
Regarding claim 28, Iwashita et al. disclose: each of the plurality of pixels includes a plurality of first signal holding portions that hold signals corresponding to electrical signals generated by the conversion element and a second signal holding portion that holds a signal corresponding to an electrical signal generated by the conversion element, and the radiation imaging apparatus further comprises a readout circuit that reads out, from each of the plurality of pixels, a pair of a signal which is held by the first signal holding portion selected out of the plurality of first signal holding portions and a signal which is held by the second signal holding portion, and an amplifier that is configured to amplify amplifies a difference between the pair of signals read out by the readout circuit (claim 10).
Regarding claim 29, Iwashita et al. disclose: a signal processor that generates a radiation image by the energy subtraction method based on the first signal and the second signal (para. [0049]).
Regarding claim 31, Iwashita et al. disclose: each of the plurality of pixels repeatedly performs the operation of outputting the first signal in the first period, and the operation of outputting the second signal in the first period and the second period (para. [0006]).
Regarding claim 32, Iwashita et al. disclose: a control apparatus (fig.1 item 350) that controls a radiation source and the radiation imaging apparatus.
Regarding claim 33, Iwashita et al. disclose: A radiation imaging apparatus that obtains a radiation image by an energy subtraction method of obtaining a new image by processing a plurality of images obtained by capturing an object a plurality of times while changing energy of radiation to irradiate the object, the apparatus comprising: a pixel array that includes a plurality of pixels, wherein each of the plurality of pixels includes a conversion element configured to convert radiation into an electrical signal and a reset portion configured to reset the conversion element, each of the plurality of pixels is configured to perform an operation of outputting a first signal corresponding to an electrical signal generated by the conversion element in a first period, and an operation of outputting a second signal corresponding to an electrical signal generated by the conversion element in the first period and a second period different from the first period, each of the first signal and the second signal is generated without destructing an electrical signal generated in the conversion element, radiation having first energy is emitted in the first period, and radiation having second energy different from the first energy is emitted in the second period, and in each of the plurality of pixels, the first period starts after the conversion element is reset, the conversion element is not reset during a period that includes the first period and the second period, and the conversion element is reset after the second period (the claim contains the same substantive limitations as claim 19, the claim is therefore rejected on the same basis).
Regarding claim 35, Iwashita et al. disclose: each of the plurality of pixels repeatedly performs the operation of outputting the first signal in the first period, and the operation of outputting the second signal in the first period and the second period (para. [0006]).
Regarding claim 36, Iwashita et al. disclose: a control apparatus (fig.1 item 350) that controls a radiation source and the radiation imaging apparatus.
Regarding claim 37, Iwashita et al. disclose: A radiation imaging apparatus that obtains a radiation image by an energy subtraction method of obtaining a new image by processing a plurality of images obtained by capturing an object a plurality of times while changing energy of radiation to irradiate the object, the apparatus comprising: a pixel array that includes a plurality of pixels, wherein each of the plurality of pixels includes a conversion element configured to convert radiation into an electrical signal and having a charge accumulation portion configured to accumulate charges generated in accordance with the radiation, a charge-voltage convertor configured to convert the charges into a voltage, and a transistor having a first main electrode connected to the charge-voltage convertor, each of the plurality of pixels is configured to perform an operation of outputting a first signal corresponding to an electrical signal generated by the conversion element in a first period, and an operation of outputting a second signal corresponding to an electrical signal generated by the conversion element in the first period and a second period different from the first period, radiation having first energy is emitted in the first period, and radiation having second energy different from the first energy is emitted in the second period (this part is rejected on the same basis as claim 19), and in each of the plurality of pixels, a voltage applied to a control electrode of the transistor does not change during a period that includes the first period and the second period (para. [0055]).
Regarding claim 38, Iwashita et al. disclose: the first signal and the second signals are generated without destructing charges accumulated in the charge-voltage convertor (para. [0043], [0068]).
Regarding claim 39, Iwashita et al. disclose: each of the plurality of pixels repeatedly performs the operation of outputting the first signal in the first period, and the operation of outputting the second signal in the first period and the second period (para. [0006]).
Regarding claim 40, Iwashita et al. disclose: a control apparatus (fig.1 item 350) that controls a radiation source and the radiation imaging apparatus.
Regarding claim 41, Iwashita et al. disclose: a controller (fig.1 item 350) that controls a radiation source to send a command to emit the radiation having the first energy in the first period and emit the radiation having the second energy in the second period.
Regarding claim 42, Iwashita et al. disclose: a controller (fig.1 item 350) that controls the pixel array such that a period during which radiation emitted from a radiation source has the first energy becomes the first period, and a period during which radiation emitted from the radiation source has the second energy becomes the second period.
Regarding claim 43, Iwashita et al. disclose: A radiation imaging method of obtaining a radiation image by an energy subtraction method using a radiation imaging apparatus, the energy subtraction method being a method of obtaining a new image by processing a plurality of images obtained by capturing an object a plurality of times while changing energy of radiation to irradiate the object, the radiation imaging apparatus including a pixel array that includes a plurality of pixels, and each of the plurality of pixels including a conversion element configured to convert radiation into an electrical signal and having a charge accumulation portion configured to accumulate charges generated in accordance with the radiation, a charge-voltage convertor configured to convert the charges into a voltage, and a reset portion configured to reset the charge-voltage convertor, the method comprising: causing each of the plurality of pixels to perform an operation of outputting a first signal corresponding to an electrical signal generated by the conversion element in a first period, and an operation of outputting a second signal corresponding to an electrical signal generated by the conversion element in the first period and a second period different from the first period, and obtaining a radiation image based on a signal corresponding to the first signal and a signal corresponding to the second signal, each of the first signal and the second signal is generated without destructing charges accumulated in the charge accumulation portion, wherein radiation having first energy is emitted in the first period, and radiation having second energy different from the first energy is emitted in the second period, and in the causing and the obtaining, in each of the plurality of pixels, the first period starts after the charge-voltage convertor is reset, the charge-voltage convertor is not reset during a period that includes the first period and the second period, and the charge- voltage convertor is reset after the second period (the claim contains the same substantive limitations as claim 19, the claim is therefore rejected on the same basis).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884